DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 08 September 2021 has been entered. Claims 1-8 and 10-11 are now pending in the application. Claim 9 has been canceled by the applicant. 
Amendments to claims 1-4 and 6 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.


Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees applicant’s argument on page 6, section III, regarding claim 1 is non-obvious and in page 8 second paragraph, therefore, Lim does not teach “bending the connection portions of the first group ribs so that the first module and the second module are stacked upon the other, to form the stack structure”. Lim (US 20140273349) teaches (emphasis added) a power module (power device chip 120, Fig.3); at least two modules connected by the first group ribs are stacked one upon the other to form the stack structure (power device part A connected to lead frame portion 170-bending the connection portions (connection formation 59, see Figs. 13(a), 13(b) and 14(a), 14(b) show bending and connecting formation 59, para. [0148], [0150] and see Figs. 9 and 10 before bending). Therefore, it is evident that Holland in view of Lim teaches the limitation “bending the connection portions of the first group ribs so that the first module and the second module are stacked upon the other, to form the stack structure”. 

Applicant argues in page 7 last paragraph that “the first group ribs are used to electrically connect with the first module 100 by one end and electrically connect with the second module 200 by the other end, both ends of the first group ribs are not free ends”. Examiner respectfully submits that Holland teaches in Figs. 10 and 11, para. [0144] that semiconductor chip 61 mounted on the base support 52 is electrically connected at one end of connecting formation 59, package contacts 54 and two inverted chips 62, 63 are mounted on cover 60 which are connected to the other end of 59 and 54. Further, it is evident from Fig. 10 that “both ends of the ribs or the connection portions 54 and 59 are not free ends”.  

Therefore, examiner submits that one of ordinary skill in the art would have thought that, using a power module 120 that has been electrically connected to a first module through the lead frame to a second module, and bending the connection portions of the ribs of the two modules to form a stacked structure. From the teachings of Figs. 2 to 11 of Holland, the recited method as currently claimed in claim 1 is insufficient to define over the prior art references Holland in view of Lim and further in view of San Antonio. For the above reasons, it is believed that the rejections should be sustained. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 line 3, “wherein one of the first module and the second module is” should read -- wherein one of the first modules or the second module is --
Claim 6, line 4-5: “mounting the electronic components the first module” should read -- mounting the electronic components of the first module --

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation "a first module" in claim 1, line 2 renders the claim indefinite because it is confusing due to further recitation in lines 3-5 “wherein one of the first module and the second module is a power module, the first module comprises electronic components, the second module comprises electronic components”. It reads from line 2 that there is only “a first module”. However, the limitation in line 3, one of the first module” is confusing and it is unclear how many first modules are present. Specification [0040] states “at least one first module 100 and at least one second module 200”. 

Claim 10 recites the limitation "removing some of the second group ribs and rest of the second group ribs forming pins of the second module" which renders the claim indefinite because the claimed subject matter is not clearly delineated and the scope is unclear due to the phrase “some” and “rest”. Claim fails to clearly and precisely define the metes and bounds of the claimed limitation and hence it is indefinite.
Claims 2-8 and 10-11 depend on claim 1. Therefore, claims 1-8 and 10-11 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20070164409) in view of Lim (US 20140273349) and further in view of San Antonio (US 20110111562).
Regarding claim 1, Holland teaches,

providing a lead frame (Fig. 2, cross-sectional view of an micro lead frame packaging MLP-type semiconductor package, and see Figs. 9 and 10), wherein the lead frame comprises a metal frame (Fig. 7, para. [0129]), two metal plate portions (52 and 60, Fig. 10) and a plurality of connection ribs (54 and 59, Fig. 10), the plurality of connection ribs comprising a first group ribs and a second group ribs (see Fig. 7), the connection ribs each comprising a first end, a second end and a connection portion (see Fig. 9); 
directly mounting the electronic components of the first module and the electronic components of the second module on the two metal plate portions (chip 61 mounted on base support 52 and chip 62 mounted on cover 60, para. [0135]), respectively, the electronic components of the second module are electrically connected to the lead frame to form the second module, the first group ribs are electrically connected between the two metal plate portions (forms mechanical and electrical path between plate 60 and chips 62 and 63, para [0139]) by the first ends and the second ends, the first ends of the second group ribs are electrically connected to the second module, and the second ends are connected to the metal frame (see Fig. 11);
bending the connection portions of the first group ribs (connecting formation 58 and bend points 70, Figs. 10 and 11, para. [0128] and see Figs. 13(a), 13(b) and 14(a), 14(b) show bending and connecting formation 59, para. [0148], [0150] and Figs. 9 and 10 before bending) so that the first module and the second module are stacked one upon the other (Fig. 11, a mother semiconductor chip 61 bonded at the bottom of the micro lead frame package 60 using 

Holland does not teach at least one module being a power module or the connection portion of the first group ribs are exposed. However, Lim teaches a power module stacked packaging structure (power module 120 and control device chip 150, Fig. 3) in which,
at least one module being a power module (120, Fig. 3);
connection portion of the first group ribs are exposed (lead frame 170-1 and 170-2, Fig. 3)

Therefore, in view of the teachings of Lim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland to include a power module and to package it after electrically connecting with the chips and to bend or fold the connection portions so that an integrated power module that enables a compact packaging structure with a plurality of power chips and control devices to form a semiconductor assembly package. 

The modified method of Holland in view of Lim does not teach a step of removing the metal frame from the lead frame. However, San Antonio teaches method of making and patterning a lead frame for a multichip module packaging so that the metal frame can be isolated from the chip pad in which, the partial etching step illustrates the removal of material from the metal frame from the lead frame (In step 2, the metal frame is partially etched to yield a block of partially etched lead frames, having webbed portions {1305} and chip attachment areas 1310, Fig. 41 and 34A to 34F, para. [0250]).

Therefore, in view of the teachings of San Antonio, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland in view of Lim and to include a step of etching and removing portions of the lead frame, otherwise known as metal frame, during manufacturing to isolate the connection pins of the electronic module so that partially patterned lead frame reduces the dimensions and isolates a chip module from the metal frame of a lead frame.    

Regarding claim 2, Holland further teaches,
packaging the electronic components of the second module, a second end of the first group ribs which is electrically connected to the second module and the first ends of part of the connection ribs which is electrically connected to the second module are also packaged therein, and the connection portion of the first group ribs as well as the second ends and the connection portions of the part of the connection ribs are exposed (Fig. 11, second chip 62 is connected to chip 61 using additional pads 64 that fixes at desired points of the chip 61 using solder reflow technique and packaged by folding the second portion over the first portion, para. [0131] and [0135]).

Regarding claim 3, Holland further teaches,
wherein the second module (150 and 154, Fig. 44) is an inductance module (154, Fig. 44), and a portion of the lead frame is used as a winding of the inductance module (serpentine inductor 154 defined on top metal pad 60, para. [0211]).

Regarding claim 4, Holland further teaches in para. [0119] that,


Regarding claim 5, Holland further teaches in para. [0119] that,
electrically connecting part of the electronic components with the lead frame by using a plurality of wires (53, Fig. 2).

Regarding claim 8, Holland further teaches,
 applying adhesive (a thermally conductive adhesive to fix the thermally conductive material to the surface of the semiconductor chip 51, para. [0164]) on outer surfaces of the first module and the second module to fix a relative position between the first module and the second module. 

Regarding claims 6-7, Holland does not explicitly teach an interconnecting substrate or the substrate is a printed circuit board substrate. However, Lim further teaches, 
 providing a substrate (interconnecting substrate 140, Fig. 3, see para. [0056]); and 
mounting the electronic components the first module and the electronic components of the second module on the substrate partly or wholly, electrically connecting the substrate with the lead frame (control device B attached to substrate 140, Fig. 3).


Therefore, in view of the teachings of Lim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland to include substrates such as a printed circuit board (PCB), a flexible PCB (FPCB), an insulated metal substrate (IMS), direct bonded copper (DBC) or ceramic substrate to connect the modules so that it enables to combine lead frames with substrate interconnections for multichip module packaged structure.

Regarding claims 10-11, Holland does not teach removing ribs or bending the ribs to form pins. However, Lim further teaches,
 Removing some of the second group ribs and rest of the second group ribs forming pins of the second module (see Fig. 3).
bending at least one of the pins (Fig. 3, Fig. 4B and para. [0062]). 
Therefore, in view of the teachings of Lim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Holland to that enables to form pins by selectively removing the lead frame interconnections and to bend the pins so that the packaged structure can be mount on any desired substrate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729